Exhibit 10.5

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY
STATE SECURITIES LAWS AND NEITHER THIS NOTE NOR ANY INTEREST THEREIN NOR THE
SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS WHICH, IN THE OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY, IS AVAILABLE.

WORLD SERIES OF GOLF, INC.

__% CONVERTIBLE NOTE

Maturity Date: ____________, 20__

Principal Amount: $________

This Convertible Note (the “Note”) is issued by World Series of Golf, Inc., a
Nevada Corporation (the “Company”), and this ___ day of ____, 20__ (the Issuance
Date”) to _____________________ (the “Holder”) of _____________, pursuant to
exemptions from registration under the Securities Act of 1933, as amended.

ARTICLE I.
PRINCIPAL AND INTEREST

Section 1.1. For value received, the Company promises to pay to Holder, or its
registered assigns, the principal sum of the lesser of _____________ Dollars
($_______) or the aggregate unpaid principal amount outstanding on or before the
Maturity Date, and to pay interest to the Holder on the principal amount of this
Note (the “Principal Amount”) outstanding in arrears at the rate of __% per
annum accruing from the Issuance Date. Accrual of interest shall commence on the
first business day to occur after the Issuance Date and continue until payment
in full of the principal sum has been made or duly provided for. All interest
and principal shall be due and payable on the Maturity Date. If the Maturity
Date is not a business day in the State of Nevada, then such payment shall be
made on the next succeeding business day. The interest on this Note is payable
at the option of the Company, upon notice to the Holder not later than the tenth
business day prior to the maturity date, in cash or in shares of Common Stock of
the Company, $.001 par value per share (“Common Stock”) valued at the Conversion
Price (as defined herein), and in the absence of notice is payable in cash. All
payments of principal and interest shall be made to the Holder at the address
set forth above or such other address as the Holder shall notify

1

--------------------------------------------------------------------------------



the Company in writing ten (10) days prior to the due date of any payment or
upon any prepayment of this Note as provided herein.

Section 1.2. All payments of principal and interest shall be made to the Holder
at the address set forth above or such other address as the Holder shall notify
the Company in writing ten (10) days prior to the due date of any payment or
upon any prepayment of this Note as provided herein.

Section 1.3. Notwithstanding any other provision of this Note, cash payment of
interest or principal due hereunder shall be made only if and to the extent that
payment of a distribution to stockholders of the Company could then be made
pursuant to Nevada Revised Statutes 78.288(2).

Section 1.4. Unsecured Nature of Note. This Note is unsecured.

ARTICLE II.
CONVERSION RIGHTS; CONVERSION PRICE

Section 2.1. Conversion. The Holder shall have the right, prior to the date on
which this Note is paid in full, to convert at any time, or from time to time,
any part of the outstanding interest or Principal Amount of this Note into fully
paid and non-assessable shares of Common Stock at the Conversion Price
determined as provided herein. Promptly after the surrender of this Note,
accompanied by a Notice of Conversion of Convertible Note in the form attached
hereto as Exhibit 1, properly completed and duly executed by the Holder (a
“Conversion Notice”), the Company shall issue and deliver to or upon the order
of the Holder that number of shares of Common Stock for the that portion of this
Note to be converted as shall be determined in accordance herewith.

          No fraction of a share or scrip representing a fraction of a share
will be issued on conversion, but the number of shares issuable shall be rounded
to the nearest whole share. The date on which Notice of Conversion is given (the
“Conversion Date”) shall be deemed to be the date on which the Holder faxes the
Notice of Conversion duly executed to the Company. Facsimile delivery of the
Notice of Conversion shall be accepted by the Company at facsimile number
__________Attn.: R. Terry Leiweke, President. Certificates representing Common
Stock upon conversion will be delivered to the Holder within five (5) Trading
Days from the date the Notice of Conversion is delivered to the Company.
Delivery of shares upon conversion shall be made to the address specified by the
Holder in the Notice of Conversion.

          In the event that the Company fails for any reason to effect delivery
of such shares of Common Stock within five (5) Trading Days from the date the
Notice of Conversion is delivered to the Company, the Holder will be entitled to
revoke the relevant Notice of Conversion by delivering a notice to such effect
to the Company, whereupon the Company and the Holder shall each be restored to
their respective positions immediately prior to delivery of such Notice of
Conversion, and in such event no late payments shall be due in connection with
such withdrawn conversion.

          If the average closing price for the Company’s common stock on the
NASD OTCBB (or such other principal market upon which the Common Stock of the
Company may be listed) for

2

--------------------------------------------------------------------------------



twenty (20) consecutive trading days following the effectiveness of the
registration of the shares issuable upon conversion of this Note is equal to or
greater than $2.50 per share and the average daily trading volume for the
Company’s common stock over such twenty-day period is equal to or greater than
fifty-thousand (50,000) shares per day, we shall have unlimited discretion to
call this Note at its conversion price of $_____ per share within fifteen (15)
business days of such occurrence by providing written notice to the Holder.
Certificates for shares purchased by conversion hereunder shall be delivered to
the holder hereof within twenty (20) Trading Days after the date on which this
Note shall have been converted by the Company as aforesaid. This Note shall be
deemed to have been converted and such certificate or certificates shall be
deemed to have been issued, and Holder or any other person so designated to be
named herein shall be deemed to have become a holder of record of such shares
for all purposes, as of the date the Note has been converted by notice given by
the Company.

Section 2.2. Conversion. The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing (i) the amount of
Principal and interest to be converted by (ii) the Conversion Price.

Section 2.3. Conversion Price. Upon any conversion of this Note, the conversion
price shall be $_____ per share, subject to adjustment from time to time upon
the happening of certain events (the “Conversion Price”) as set forth below.

          (a) Stock Splits, etc. In case the Company shall: (i) pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares of Common Stock, (iii) combine
its outstanding shares of Common Stock into a smaller number of shares of Common
Stock, or (iv) issue any shares of its capital stock in a reclassification of
the Common Stock, then the number of shares of Common Stock issuable upon
conversion of this Note immediately prior thereto shall be adjusted so that the
holder of this Note shall be entitled to receive the kind and number of shares
of Common Stock which he would have owned or have been entitled to receive had
such Note been converted in advance thereof. An adjustment made pursuant to this
paragraph shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event.

          (b) Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets. In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Common Stock of the Company),
or sell, transfer or otherwise dispose of all or substantially all its property,
assets or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Company, then Holder shall have the right thereafter to receive, upon
conversion of this Note, the number of shares of common stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and

3

--------------------------------------------------------------------------------



Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock into which this Note is convertible
immediately prior to such event. In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Company) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Note to be performed and observed by the Company and all the
obligations and liabilities hereunder, subject to such modifications as may be
deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Company) in order to provide for adjustments of the number of
shares of common stock into which this Note is convertible which shall be as
nearly equivalent as practicable to the adjustments provided for in this Section
2.3(b). For purposes of this Section 2.3(b), “common stock of the successor or
acquiring corporation” shall include stock of such corporation of any class
which is not preferred as to dividends or assets over any other class of stock
of such corporation and which is not subject to redemption and shall also
include any evidences of indebtedness, shares of stock or other securities which
are convertible into or exchangeable for any such stock, either immediately or
upon the arrival of a specified date or the happening of a specified event and
any warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 2.3(b) shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.

          (c) Subsequent Sales of Common Stock. If the Company at any time
sells, grants any option to purchase, otherwise disposes of, or issues (or
announces any sale, grant, or any option to purchase or other disposition) any
Common Stock of the Corporation at an effective price per share that is lower
than the conversion price (such lower price, the “Base Conversion Price” and
such issuances collectively, a “Dilutive Issuance”), then the Conversion Price
shall be reduced to equal the Base Conversion Price.

          (d) Notice of Adjustment. Whenever the number of shares of Common
Stock or number or kind of securities or other property issuable upon the
conversion of this Note or the Conversion Price is adjusted, as herein provided,
the Company shall promptly mail by registered or certified mail, return receipt
requested, to the Holder of this Note notice of such adjustment or adjustments
setting forth the number of shares of Common Stock (and other securities or
property) issuable upon the conversion of this Note and the Conversion Price of
such shares of Common Stock (and other securities or property) after such
adjustment, setting forth a brief statement of the facts requiring such
adjustment and setting forth the computation by which such adjustment was made.
Such notice, in the absence of manifest error, shall be conclusive evidence of
the correctness of such adjustment.

Section 2.4. Notice of Corporate Action. If at any time:

          (a) the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive a dividend or other distribution,
or any right to subscribe for or purchase any evidences of its indebtedness, any
shares of stock of any class or any other securities or property, or to receive
any other right, or

          (b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the

4

--------------------------------------------------------------------------------



Company with, or any sale, transfer or other disposition of all or substantially
all the property, assets or business of the Company to, another corporation or,

          (c) there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;

          then, in any one or more of such cases, the Company shall give to
Holder (i) at least 30 days’ prior written notice of the date on which a record
date shall be selected for such dividend, distribution or right or for
determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation or winding up, and (ii) in the case of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, at least 30 days’ prior written notice
of the date when the same shall take place. Such notice in accordance with the
foregoing clause also shall specify (x) the date on which any such record is to
be taken for the purpose of such dividend, distribution or right, the date on
which the holders of Common Stock shall be entitled to any such dividend,
distribution or right, and the amount and character thereof, and (y) the date on
which any such reorganization, reclassification, merger, consolidation, sale,
transfer, disposition, dissolution, liquidation or winding up is to take place
and the time, if any such time is to be fixed, as of which the holders of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such disposition, dissolution, liquidation or
winding up. Each such written notice shall be sufficiently given if addressed to
Holder at the last address of Holder appearing on the books of the Company and
delivered in accordance with Section 5.1.

Section 2.5. Method of Conversion. Except as otherwise provided in this Note or
agreed to by the Holder, this Note may be converted by the Holder pursuant to
its conversion rights set forth in Section 2.1 in whole at any time or in part
(provided each such partial conversion is at least $10,000) by submitting to the
Company a Conversion Notice and surrendering this Note with the mailed
confirmation of the Conversion Notice at the office of the Company as provided
in Section 5.1. Upon a partial conversion of this Note, a new note containing
the same date and provisions as this Note shall be issued by the Company to the
Holder for the balance due hereunder which shall not have been converted.

Section 2.6. Restrictions on Securities. This Note has been issued by the
Company pursuant to the exemption from registration under the Securities Act of
1933, as amended (the “Act”). None of this Note or the shares of Common Stock
issuable upon conversion of this Note may be offered, sold or otherwise
transferred unless (i) they first shall have been registered under the Act and
applicable state securities laws or (ii) the Company shall have been furnished
with an opinion of legal counsel (in form, substance and scope reasonably
acceptable to Company) to the effect that such sale or transfer is exempt from
the registration requirements of the Act. Each certificate for shares of Common
Stock issuable upon conversion of this Note that have not been so registered and
that have not been sold pursuant to an exemption that permits removal of the
applicable legend, shall bear a legend substantially in the following form, as
appropriate:

 

 

 

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”). THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED,
SOLD OR

 

5

--------------------------------------------------------------------------------



 

 

 

 

OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE ACT AND APPLICABLE
STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND TRANSFERS ARE MADE PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.

 

Upon the request of a holder of a certificate representing any shares of Common
Stock issuable upon conversion of this Note, the Company shall remove the
foregoing legend from the certificate or issue to such Holder a new certificate
free of any transfer legend, if (a) with such request, the Company shall have
received an opinion of counsel, reasonably satisfactory to the Company in form,
substance and scope, to the effect that any such legend may be removed from such
certificate or (b) a registration statement under the Act covering such
securities is in effect.

Section 2.7. Reservation of Common Stock.

          (a) The Company covenants that during the period the Note is
outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of Common Stock of the
Company upon the Conversion of the Note. The Company further covenants that its
issuance of this Note shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock of the Company issuable upon
the conversion of this Note. The Company will take all such reasonable action as
may be necessary to assure that such shares of Common Stock may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of the NASD OTCBB (or such other principal market upon which the
Common Stock of the Company may be listed).

          (b) The Company shall not by any action, including, without
limitation, amending its certificate of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Note, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of Holder against impairment. Without limiting the generality of the
foregoing, the Company will (a) not increase the par value of any shares of
Common Stock issuable upon the conversion of this Note above the amount payable
therefor upon such conversion immediately prior to such increase in par value,
(b) take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the conversion of this Note, and (c) use its best efforts to
obtain all such authorizations, exemptions or consents from any public
regulatory body having jurisdiction thereof as may be necessary to enable the
Company to perform its obligations under this Note.

          (c) Upon the request of Holder, the Company will at any time during
the period this Note is outstanding acknowledge in writing, in form reasonably
satisfactory to Holder, the continuing validity of this Note and the obligations
of the Company hereunder.

          (d) Before taking any action which would cause an adjustment reducing
the current Conversion Price below the then par value, if any, of the shares of
Common Stock issuable upon

6

--------------------------------------------------------------------------------



conversion of the Notes, the Company shall take any corporate action which may
be necessary in order that the Company may validly and legally issue fully paid
and non-assessable shares of such Common Stock at such adjusted Conversion
Price.

          (e) Before taking any action which would result in an adjustment in
the number of shares of Common Stock into which this Note is convertible or in
the Conversion Price, the Company shall obtain all such authorizations or
exemptions thereof, or consents thereto, as may be necessary from any public
regulatory body or bodies having jurisdiction thereof.

          (f) If at any time the Company does not have a sufficient number of
authorized and available shares of Common Stock for issuance upon conversion of
the Note, then the Company shall call and hold a special meeting of its
stockholders within forty-five (45) days of that time for the sole purpose of
increasing the number of authorized shares of Common Stock.

Section 2.8. Prepayment.

          (a) The Company shall have the option to prepay some or all of the
outstanding Principal Amount of this Note, pursuant to the provisions of this
Section 2.9. The prepayment price shall be equal to the outstanding Principal
Amount (or portion thereof) to be prepaid as of the date of prepayment (the
“Prepayment Date”) together with any accrued and unpaid interest. If this Note
is called for prepayment pursuant this Section 2.8, the Company shall give
written notice to the Holder not less than thirty (30) days nor more than sixty
(60) days prior to the Prepayment Date, setting forth the prepayment price to be
paid, instructions for presentation of the Notes for prepayment and the
Prepayment Date. Upon notice of any prepayment, the Company covenants and agrees
that upon presentation of the Notes, it will pay on the Prepayment Date the
Principal to be prepaid as specified in such notice (the “Prepayment Amount”).
Holders may convert their Notes pursuant to Article II of this Note during the
period from the date of notice of prepayment until 5:00 p.m. Pacific Time on the
business day immediately prior to the Prepayment Date.

          (b) If all of the outstanding Principal Amount of this Note is being
prepaid, and if the Holder does not wish to convert the Note, the Holder shall
cause such Note to be timely delivered to the Company at its principal offices
after receiving the notice of prepayment required by this Section 2.8.

          (c) If (i) upon notice of any prepayment a Holder determines not to
convert his note with in the period provided in Section 2.8(a); and (ii) on or
before the Prepayment Date the Company makes payment to Holder of 100% of the
outstanding Principal Amount of the Note, then, on and after said Prepayment
Date, notwithstanding that this Note shall not have been surrendered for
prepayment, the obligation evidenced by the Note shall be deemed no longer
outstanding, and all rights with respect thereto shall forthwith cease and
terminate.

Section 2.9. Paying Agent and Registrar. Initially, the Company will act as
paying agent and registrar. The Company may change any paying agent, registrar,
or Company-registrar by giving the Holder not less than ten (10) business days’
written notice of its election to do so, specifying the name, address, telephone
number and facsimile number of the paying agent or registrar.

7

--------------------------------------------------------------------------------



ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF HOLDER

Section 3.1. The Holder represents and warrants to the Company:

          (a) The Holder of this Note, by acceptance hereof, agrees that this
Note is being acquired for investment and that such Holder will not offer, sell
or otherwise dispose of this Note or the Common Stock issuable upon conversion
hereof except under circumstances that will not result in a violation of the Act
or any application state securities laws or similar laws relating to the sale of
securities;

          (b) That Holder understands that none of this Note or the Common Stock
issuable upon conversion hereof have been registered under the Securities Act of
1933, as amended (the “Act”), in reliance upon the exemptions from the
registration provisions of the Act and any continued reliance on such exemption
is predicated on the representations of the Holder set forth herein;

          (c) Holder (i) has adequate means of providing for his current needs
and possible contingencies, (ii) has no need for liquidity in this investment,
(iii) is able to bear the substantial economic risks of an investment in this
Note for an indefinite period, (iv) at the present time, can afford a complete
loss of such investment, and (v) does not have an overall commitment to
investments which are not readily marketable that is disproportionate to
Holder’s net worth, and Holder’s investment in this Note will not cause such
overall commitment to become excessive;

          (d) Holder is an “accredited investor” (as defined in Regulation D
promulgated under the Act) and the Holder’s total investment in this Note does
not exceed 10% of the Holder’s net worth; and

          (e) Holder recognizes that an investment in the Company involves
significant risks and only investors who can afford the loss of their entire
investment should consider investing in the Company and this Note.

ARTICLE IV.
EVENTS OF DEFAULT

Section 4.1. Default. In case one or more of the following events (“Events of
Default”) (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body) shall have occurred:

          (a) default in the due and punctual payment of all or any part of any
payment of interest or the Principal Amount as and when such amount or such part
thereof shall become due and payable hereunder; or

          (b) failure on the part of the Company duly to observe or perform in
all material respects any of the covenants or agreements on the part of the
Company contained herein (other

8

--------------------------------------------------------------------------------



than those covered by clause (a) above) for a period of 10 business days after
the date on which written notice specifying such failure, stating that such
notice is a “Notice of Default” hereunder and demanding that the Company remedy
the same, shall have been given by the Holder by registered or certified mail,
return receipt requested, to the Company; or

          (c) any representation, warranty or statement of fact made by the
Company herein when made or deemed to have been made, false or misleading in any
material respect; provided, however, that such failure shall not result in an
Event of Default to the extent it is corrected by the Company within a period of
5 business days after the date on which written notice specifying such failure,
stating that such notice is a “Notice of Default” hereunder and demanding that
the Company remedy same, shall have been given by the Holder by registered or
certified mail, return receipt requested; or

          (d) any of the following actions by the Company pursuant to or within
the meaning title 11, U.S. Code or any similar federal or state law for the
relief of debtors (collectively, the “Bankruptcy Law”): (A) commencement of a
voluntary case or proceeding, (B) consent to the entry of an order for relief
against it in an involuntary case or proceeding, (C) consents to the appointment
of a receiver, trustee, assignee, liquidator or similar official under any
Bankruptcy Law (each, a “Custodian”), of it or for all or substantially all of
its property, (D) a general assignment for the benefit of its creditors, or (E)
admission in writing its inability to pay its debts as the same become due; or

          (e) entry by a court of competent jurisdiction of an order or decree
under any Bankruptcy Law that: (A) is for relief against the Company in an
involuntary case, (B) appoints a Custodian of the Company or for all or
substantially all of the property of the Company, or (C) orders the liquidation
of the Company, and such order or decree remains unstayed and in effect for 60
days; or

          (f) the Company shall have its Common Stock suspended or delisted from
trading on the NASD OTCBB (or such other principal market upon which the Common
Stock of the Company may be listed) for two (2) Trading Days;

          then, in each case where an Event of Default specified in Sections
4.1(a), (b), (c) or (f) occurs, the Holder, by notice in writing to the Company
(the “Acceleration Notice”), may declare the outstanding Principal Amount (in
whole or in part) to be due and payable immediately, and upon any such
declaration the same shall become immediately due and payable; provided,
however, that if an Event of Default specified in Section 4.1(d) or (e) occurs,
the outstanding Principal Amount shall become and be immediately due and payable
without any declaration or other act on the part of the Holder.

Section 4.2. Payment of Costs. The Company shall reimburse the Holder, on
demand, for any and all reasonable costs and expenses, including reasonable
attorneys’ fees and disbursement and court costs, incurred by the Holder in
collecting or otherwise enforcing this Note or in attempting to collect or
enforce this Note.

Section 4.3. Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default. No right or remedy herein conferred upon or reserved to the Holder is
intended to be exclusive of

9

--------------------------------------------------------------------------------



any other right or remedy available to Holder under applicable law, and every
such right and remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy. No delay or
omission of the Holder to exercise any right or power accruing upon any Default
occurring and continuing as aforesaid shall impair any such right or power or
shall be construed to be a waiver of any such Default or an acquiescence
therein; and every power and remedy given by this Note or by law may be
exercised from time to time, and as often as shall be deemed expedient, by the
Holder.

Section 4.4. Waiver of Past Defaults. The Holder may waive any past default or
Event of Default hereunder and its consequences but no such waiver shall extend
to any subsequent or other default or Event of Default or impair any right
consequent thereon.

Section 4.5. Waiver of Presentment etc. The Company hereby waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically provided herein.

ARTICLE V.
MISCELLANEOUS

Section 5.1. Notices. Any notice herein required or permitted to be given shall
be in writing and may be personally served or delivered by courier or sent by
United States mail and shall be deemed to have been given upon receipt if
personally served (which shall include telephone line facsimile transmission) or
sent by courier or three (3) days after being deposited in the United States
mail, certified, with postage pre-paid and properly addressed, if sent by mail.
For the purposes hereof, the address of the Holder shall be the address shown on
the first page of hereof; and the address of the Company shall be 5340 Procyon
St., Las Vegas, NV 89118. The Company shall accept facsimile notice at the
following number ____________ Attn.: R. Terry Leiweke. Both the Holder and the
Company may change the address for service by delivery of written notice to the
other as herein provided.

Section 5.2. Entire Agreement and Amendment Provision. This Note represents the
entire agreement between the parties hereto with respect to the subject matter
hereof and there are no representations, warranties or commitments, except as
set forth herein. This Note and any provision hereof may be amended only by an
instrument in writing signed by the Company and the Holder.

Section 5.3. Assignability. This Note shall be binding upon the Company and its
successors and assigns and shall inure to be the benefit of the Holder and its
successors and assigns; provided, however, that so long as no Event of Default
has occurred, this Note shall only be transferable in whole subject to the
restrictions contained in the restrictive legend on the first page of this Note.

Section 5.4. Governing Law. This Note shall be governed by the internal laws of
the State of Nevada, without regard to conflicts of laws principles. The parties
hereto hereby submit to the

10

--------------------------------------------------------------------------------



exclusive jurisdiction and venue of the state or federal courts sited in Clark
County, Nevada with respect to any dispute arising under this Note.

Section 5.5. Replacement of Note. The Company covenants that upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Note, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which shall
not include the posting of any bond), and upon surrender and cancellation of
such Note, if mutilated, the Company will make and deliver a new Note of like
tenor.

Section 5.6. This Note shall not entitle the Holder to any of the rights of a
stockholder of the Company, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholder or any other proceedings of the Company, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.

Section 5.7. Severability. In case any provision of this Note is held by a court
of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

Section 5.8. Headings. The headings of the sections of this Note are inserted
for convenience only and do not affect the meaning of such section.

Section 5.9. Counterparts. This Note may be executed in multiple counterparts,
each of which shall be an original, but all of which shall be deemed to
constitute on instrument.

        IN WITNESS WHEREOF, with the intent to be legally bound hereby, the
Company as executed this Note as of the date first written above.

 

 

 

 

WORLD SERIES OF GOLF, INC.

 

HOLDER

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 By: R. TERRY LEIWEKE
        PRESIDENT

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Its:

 

 

 

 

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



EXHIBIT 1

CONVERSION NOTICE

 

--------------------------------------------------------------------------------

(To be executed by the Holder in order to Convert the Note)

TO:

The undersigned hereby irrevocably elects to convert US$______________ of the
Principal Amount of the above Note into Shares of Common Stock of World Series
of Golf, Inc., according to the conditions stated therein, as of the Conversion
Date written below. If shares are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the Holder for any conversion, except for such transfer taxes, if
any.

 

 

Conversion Date:

 

 

--------------------------------------------------------------------------------


 

 

Applicable Conversion Price: $

 

 

--------------------------------------------------------------------------------


 

 

Signature:

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

--------------------------------------------------------------------------------

 

 

Address:

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Tax I.D. or Soc. Sec. No:

 

 

--------------------------------------------------------------------------------


 

 

Principal Amount to be converted:

US$

 

 

--------------------------------------------------------------------------------

 

 

Amount of Note unconverted:

US$

 

 

--------------------------------------------------------------------------------


 

 

Number of shares of Common Stock to be issued:

 

 

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------